Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
Puerto Rico no es Macondo, aunque a veces nuestra reali-dad cotidiana nos enfrenta a situaciones que parecen deri-vadas de ese mundo de fantasía de la vena creadora de García Márquez.(1) Ello implica que el sistema de justicia no puede responder a esa interpretación mágica. No podemos cerrar los ojos y separar la realidad de la justicia. “Los dere-chos se plasman y cobran vida en la realidad y no en los documentos expositivos de las leyes y reglamentos.” Rivera v. Gobernador, 121 D.P.R. 558, 564 (1988). Es absurdo, irónico y paradójico que, so pretexto de proteger al elector de que “se conozca su tinte político cuando ejerce su voto” (opinión mayoritaria, pág. 13 esc. 4), la mayoría del Tribunal Supremo ANULE EL MISMO. En respeto al sufragio universal, nuestra voluntad y conciencia judicial no ha de responder exclusivamente a ese Macondo de la literatura surameri-cana. De hacerlo, asestaríamos un golpe mortal al corazón de nuestra democracia. Lamentablemente, en materia norma-tiva de sufragio electoral, la decisión que hoy emite el Tribunal es un paso retrógrado que pertenece a la categoría de “derecho cardíaco”.(2)
Al cabo de ocho (8) años, atendemos otra vez una sensible y meritoria controversia producto de la “circunstancia de que en el sistema de colegio abierto, en contraste con el ce-*42rrado, no existe la oportunidad para que se impartan instrucciones generales y comunes a todos los electores de cómo [(formas de)] votar .... (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 433 (1980). A tal efecto, al igual que en el pasado, “[t]ornamos conocimiento judicial” de varias fallas habidas en las recientes elecciones, Íd., pág. 423.
Varios principios —incorporados hace tiempo a nuestro repertorio jurisprudencial— apuntalan este disenso. Pri-mero, las elecciones se ganan o se pierden contando —no anulando— votos. Segundo, existe —o al menos existía— una tendencia judicial de superar escollos en la dinámica del sufragio electoral. P.S.P. v. Com. Estatal de Elecciones, supra. Tercero, debemos cumplir con el mandato fundamental de que sólo “ ‘... se declarará electo aquel candidato para un cargo que obtenga un número mayor de votos que el obte-nido por cualquiera de los demás candidatos para el mismo cargo’ (énfasis nuestro), Art. VI, Sec. 4, Constitución E.L.A....”. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 320 (1981), opinión concurrente del Juez Asociado Señor Negrón García. Y cuarto, el Poder Judicial no puede endosar interpretaciones restrictivas ni refrendar determinaciones administrativas conñscatorias del derecho al voto fundados en “normas, trámites y prácticas laxas de los funcionarios que en materia electoral están directamente encargados de conducir y vigilar en el día de las elecciones su impl[a]nta-ción”. Íd., págs. 323-324.
Al hacerlo nos anima el pensamiento vocacional de que la “lógica jurídica no se puede desconectar de los factores hu-manos y circunstancias personales de los encargados de apli-car la Ley. La objetividad debe ser entendida debidamente, pues ésta no se pierde al actuar al calor de la llama que en-ciende el sentimiento de justicia. Un protagonista del Derecho no puede permanecer insensible como mero espectador ante el drama que punza e incide en la intimidad de las *43conciencias que han de sobreponerse a los avatares y varia-ciones que la vida presenta, sabiendo reaccionar, en cada caso, en la forma que la Ley exige con tal de ver implantado en la sociedad un orden fundado en la Justicia”. (Énfasis suplido.) C. Onecha Santamaría, La Vocación Jurídica, XCV (Núm. 1) Rev. Gen. Leg. Jur. 5, 14-15 (1987).
I
El Partido Nuevo Progresista (P.N.P.) cuestiona la sentencia del Tribunal Superior, Sala de San Juan (Hon. Ángel G. Hermida, Juez), de 6 de diciembre de 1988, que desestimó la revisión interpuesta contra la Comisión Estatal de Elecciones. El acuerdo impugnado, de 17 de noviembre de 1988, fue adoptado por su Presidente, Ledo. Marcos Rodríguez Estrada, y los Ledos. Eudaldo Báez Galib e Hiram Meléndez Rivera, Comisionados Electorales del Partido Popular Democrático (P.P.D.) y Partido Independentista Puertorriqueño (P.I.P.), respectivamente, con el voto en contra del Comisionado Electoral del P.N.P., Francisco González, Jr. El mismo anuló “el voto de un número de papeletas que conte-nían las iniciales del elector en la parte posterior de las mismas. El número de papeletas en controversia —a nivel del Tribunal Superior— asciend[e] a diez, de las cuales tres (3) votos fueron emitidos a favor del Partido Popular Democrático y siete (7) votos a favor del Partido Nuevo Progresista . . .”. Alegato del correcurrido, págs. 1-2.
Luego de escuchar los argumentos de todas las partes —al abstenerse el P.N.P. de presentar en ese momento evi-dencia en apoyo de su posición— sometió su recurso como una cuestión pura de derecho. El ilustrado foro de instancia, en detallado dictamen,(3) decretó que el acuerdo de la Comi-*44sión Estatal de Elecciones era válido y se hizo conforme la Regla 78 del Reglamento Oficial de las Elecciones Generales de 1988 (Reglamento de Elecciones de 1988).
II
Antes que todo, debemos aclarar que carece de mérito el argumento levantado en instancia por el P.P.D. en su oposición —que la mayoría del Tribunal recoge en el esc. 8 (opinión mayoritaria, pág. 25)— en el sentido de que el P.N.P. está impedido judicialmente de cuestionar la anulación de las papeletas. Se funda en que su Comisionado Electoral, señor González, Jr., votó antes en la Comisión Estatal de Elecciones a favor de la aprobación del reglamento que rige las elecciones de 1988, y del “Manual ilustrado de los procedimientos en los colegios de votación y las unidades electo-rales” (Manual) de 8 de noviembre de 1988, y que fue en virtud de éstos que se tomó la decisión de protestar y anular las papeletas.
El señalamiento no es novel. En P.S.P. v. Com. Estatal de Elecciones, supra, fue esgrimido contra el entonces Comisionado Electoral del P.P.D., Lcdo. Héctor L. Acevedo —y rechazado por este Foro— cuando éste impugnó un acuerdo sosteniendo, durante el escrutinio, la nulidad de unos votos fuera del cuadrante del símbolo de su partido en la papeleta (“pavazos”). Allí resolvimos que, por regla general, “un Comisionado no puede desentenderse y hacer caso omiso de los acuerdos y reglas válidas adoptadas previamente por unani-midad”. (Énfasis suplido.) Íd., pág. 410. Ahora bien, dicho funcionario no está impedido si hay “discrepancias bona fide sobre la interpretación o alcance de una regla o acuerdo así aprobado . . .”. Íd. Además, la regla general sufre la excep-*45ción ante señalamientos de que la reglamentación es nula por estar en conflicto con la Ley Electoral de Puerto Rico o con la Constitución. Íd. Contra el uso lícito de esa prerrogativa de un Comisionado Electoral no pueden oponerse obstáculos fundados en que el recuento está en una etapa adelantada; ello retrasaría la certificación de candidatos. No puede haber certificación válida hasta que finalice el recuento de todos los votos. P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980).
Reafirmamos esos pronunciamientos. No existe funda-mento jurídico válido para variarlos. No podemos olvidar que los representantes de los partidos políticos en la Comisión Estatal de Elecciones responden exclusivamente a los intereses de sus respectivas colectividades políticas, y no necesariamente a los de los electores individuales. De ninguna manera la participación de los partidos políticos, aun uná-nime, en los asuntos del organismo puede comprometer o perjudicar los derechos fundamentales de los ciudadanos. Mucho menos si tales derechos, como en el caso de autos, son de estirpe constitucional.
El sujeto principal de la arquitectura moderna constitucional-electoral tutelado es el elector individual. El partido no es el elemento ultimador, sino un vehículo de expresión individual que se suma a otros para resultar y viabilizar la expresión colectiva ciudadana. Así, toda ley de actualidad regulatoria de la franquicia electoral se ha encaminado hacia el reconoci-miento de la “prevalencia de los derechos electorales del ciu-dadano sobre los derechos y prerrogativas de todos los par-tidos y agrupaciones políticas”. (Bastardillas nuestras.) Art. 2.001(11) (16 L.P.R.A. sec. 3051(11)). Al final de cuentas, este derecho individual es el verdadero destinatario y receptor del sistema, por lo cual es de incuestionable interés público sal-vaguardarlo contra las posibles injusticias que de vez en citando el choque de intereses de los partidos puede generar. (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 407.
Un esquema estatutario en contrario tendría que partir de la errónea premisa de que todos los ciudadanos pertene-*46cen necesariamente a un partido político y que, en múltiples circunstancias, no tienen contradicciones antagónicas con éstos.
Además, ignoraría que aunque todo reglamento comicial persigue hacer viable las disposiciones de la Ley Electoral de Puerto Rico, aquél tiene un lugar inferior en la jerarquía normativa. Debe ceder cuando conflige impermisiblemente con normas estatutarias, jurisprudenciales o constitucio-nales.
En resumen, la “prerrogativa de los Comisionados Elec-torales de adoptar cualesquiera acuerdos fundamentados en la regla especial de mayoría o de unanimidad absoluta, no es irrestricta. Tiene las limitaciones naturales ‘dimanantes de la Constitución, o de la Ley . . .’. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 412”. P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490, 515-516 (1988), opinión concurrente del Juez Asociado Señor Negrón García. Tal es la situación de autos.
I — I HH I — I
En el foro de instancia y ante nos, el Presidente de la Comisión Estatal de Elecciones acepta que la “Ley Electoral no dispone específicamente la nulidad de un voto a base de los hechos alegados...”. (Énfasis suplido.) Alegato del correcurrido, pág. 5. Sin embargo, nos pide la desestimación del recurso a base de que “[pjrocede aplicar la letra de ley que es clara, y que ordena la [a]nulación de las papeletas en cues-tión”. Moción solicitando desestimación, pág. 3. Esta última postura —reiterada en su oposición— de su faz contradicto-ria, es totalmente errónea e improcedente en derecho. Nos explicamos.
Al igual que en el pasado, el Art. 1.003(36) de la Ley Electoral de Puerto Rico vigente, 16 L.P.R.A. sec. 3003(36), define genéricamente como papeleta protestada la que “con-tenga iniciales, palabras, marcas o figuras de cualquier clase *47que no fueren de las permitidas para consignar el voto”. ¿Qué sucede con estas papeletas protestadas? La respuesta la brinda el Art. 6.004 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3264, que sólo ordena que estos votos no se cuenten durante el escrutinio original llevado a cabo en los colegios de votación. Preceptúa que tales papeletas sean re-mitidas a la Comisión Estatal de Elecciones para que ésta actúe sobre las mismas conforme el proceso establecido para el escrutinio general. A su vez, con relación al escrutinio general, la Comisión Estatal de Elecciones intervendrá “con las papeletas no adjudicadas y las protestadas y contará o rechazará éstas, según lo que a su juicio se requiera por ley . . .”. (Énfasis suplido.) Art. 6.008 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3268.
Lo expuesto pone de manifiesto que es correcta la afirmación del Presidente de la Comisión Estatal de Elecciones de que la actual ley electoral no dispone, específicamente, la nulidad de un voto por razón de contener iniciales.
No obstante, defiende a ultranza ese resultado en virtud de una alegada reglamentación adoptada según el Art. 5.028 de la Ley Electoral de Puerto Rico, dispositivo de que la “Comisión Estatal de Elecciones dispondrá, mediante regla-mento, la forma en que los electores marcarán sus papeletas a propósito de consignar en ellas su voto. El método para marcar la papeleta será el más sencillo posible que se ajuste al diseño de la papeleta, y permitirá que se pueda emitir el voto por una candidatura íntegra o por una candidatura mixta”. 16 L.P.R.A. sec. 3231.
Expone que, a su amparo, la Comisión Estatal de Elecciones promulgó el 23 de mayo de 1988, por unanimidad, el Reglamento de Elecciones de 1988. El mismo rigió la mecánica de votación para estas recientes elecciones y las reglas a seguirse durante el escrutinio. A tal efecto, nos remite a la Regla 78 de dicho reglamento, pág. 89, definitoria así de un concepto —más detallado— de papeleta protestada:
*48R. 78— Será protestada Toda Papeleta:
a) votada bajo dos (2) o más partidos políticos,
b) que tenga arrancada la insignia de algún partido,
c) que tenga escrito nombres o iniciales fuera de la co-lumna de Nominación Directa, sean éstas al frente o al dorso de la papeleta, a excepción de lo que se expresa en la Regla Núm. 79 que sigue, o que sean las iniciales requeridas al dorso de las papeletas a los inspectores del colegio. (Énfasis su-plido.)
Notamos, pues, que esta Regla 78, supra, si bien caracterizó como “protestable” toda papeleta con iniciales, no dispuso nada en torno a su nulidad. Aun así, el Presidente de la Comisión Estatal de Elecciones insiste en que la reglamentación lo vislumbró. Para ello invoca la Regla 78 del Reglamento Oficial de las Elecciones Generales de 1984 (Reglamento de Elecciones de 1984), pág. 87 —aprobado el 8 de junio para las elecciones de ese año— que expresamente pre-ceptuaba:

R. 78 SERA NULA TODA PAPELETA:

a) votada bajo dos (2) o más partidos políticos,
b) que tenga arrancada la insignia de algún partido,
c) que tenga escrito nombres o iniciales fuera de la co-lumna de Nominación Directa, sean éstas al frente o al dorso de la papeleta, a excepción de lo que se expresa en las Reglas #79 y 80 que siguen, o que sean las iniciales requeridas en este Reglamento a los inspectores del colegio. (Énfasis suplido.)
Con vista a esa regla, el Presidente de la Comisión Esta-tal de Elecciones argumenta:
Como consecuencia de dicha determinación reglamentaria, la Honorable Comisión adoptó los mismos criterios utilizados en años anteriores, a los efectos de decretar la nulidad de pa-peletas inicialadas al frente o al dorso de las mismas. Para las elecciones de 1984, se adoptó el procedimiento a utilizarse por la Honorable Comisión con relación al tratamiento que se de-bía aplicarse [sic] a las papeletas así inicialadas. Se acompaña con la presente el procedimiento adoptado por ella, según lo *49revela el documento titulado: “Procedimiento para papeletas con iniciales de electores al Dorso”, debidamente certificado por el Secretario de la Comisión en dicho año, el Sr. Ramón Bauzá Escóbales, el cual se marca como Anejo C. En vista de que no se adujeron razones legítimas para revocar ese acuerdo o procedimiento establecido en el año 1984, la Comisión optó por dejar vigente el citado criterio.
El mencionado acuerdo determina que las papeletas con iniciales al dorso de la misma —que no sean las de los funcionarios del colegio— serán anuladas en el escrutinio general. Le señalamos a este Honorable Tribunal, que no es correcto, por lo tanto, el criterio legal de los Recurrentes, a los efectos de que solamente serían nulas las papeletas cuando las iniciales del votante apareciesen al frente de éstas, en consideración a que la Regla adoptada incluye ambas posibilidades. (Énfasis suplido.) Alegato del correcurrido, págs. 6-7.
No tiene razón. El reglamento aludido, adoptado el 23 de mayo de 1988, sin reservas sustituyó totalmente al regla-mento de 1984. Por ende, eliminó de plano, de jure, el con-cepto equivalente de papeleta protestada como nula. Cierta-mente, la definición de papeleta protestada vigente en que se apoya la determinación de la Comisión Estatal de Elecciones para anular las papeletas no puede corresponder a la defini-ción de papeleta nula del reglamento aprobado en 1984. En el reglamento aprobado para las elecciones de 1988, el trata-miento de nulidad por razón de iniciales no fue incorpo-rado. Es imposible, jurídica y judicialmente, llegar a otra conclusión.
Por si hubiera alguna duda, es importante destacar que, específicamente, la Regla 93 del Reglamento de Elecciones de 1988 derogó todas las disposiciones del Reglamento de Elecciones de 1984. ¿Cómo puede sostenerse la vigencia de una norma en una regla derogada? Si no la hay, y la Ley Electoral de Puerto Rico no lo ordena, ¿cómo justificarse entonces una declaración de nulidad en las papeletas pro-testadas, de su faz, por solamente contener iniciales? ¿Cómo puede la opinión mayoritaria rubricar esa nulidad y, *50simultáneamente, concluir que aquí la Comisión Estatal de Elecciones “no anuló las papeletas bajo el fundamento de fraude”? Opinión mayoritaria, pág. 29.

IV

No obstante lo expuesto, la mayoría del Tribunal, usando la magia de Macondo, concluye que papeleta protestada es sinónimo de papeleta nula. Aun cuando hemos visto que se derogó la equivalencia conceptual de papeleta protestada-nula contenida en la Regla 78 del Reglamento de Elecciones de 1984, por inferencia se llega a esa nulidad a base de que la actual Regla 71 del Reglamento de Elecciones de 1988, págs. 82-83, señala, como guía, que en “el escrutinio general o re-cuento se actuará con relación a las papeletas no adjudicadas y las protestadas para determinar la validez o nulidad de éstas”. (Énfasis suplido.)
La endeblez de esa determinación es patente. Es dudoso que con una simple referencia reglamentaria pueda justifi-carse su existencia y, así, perpetuar la confiscación de uno de los más sagrados derechos: el voto. Se aduce que la “variante en el reglamento actual, que sustituyó la palabra ‘nula’ por ‘protestada’, tiene el propósito de flexibilizar lo relativo a la anulación de esas papeletas, de suerte que en lugar de decre-tarse inflexible y absolutamente su nulidad en el escrutinio original, a ese nivel únicamente se protesten y se remitan dichas papeletas a la comisión en pleno para que sea ésta quien dilucide su adjudicación o rechazo. Así, se le ofrece la oportunidad a quien reclame su adjudicación a presentar prueba en favor de su reclamo”. Opinión mayoritaria, pág. 25. Inquirimos, ¿a qué elector se le ofreció esa oportuni-dad ante la Comisión Estatal de Elecciones? ¿Cómo compa-ginar ese enfoque con el trasfondo de nulidad radical adop-tado por la Comisión Estatal de Elecciones? No negamos la posibilidad de que la adjudicación de una papeleta oportu-namente conlleve su nulidad. Lo que sí objetamos es la de-*51terminación arbitraria, a priori, sin fundamento estatuta-rio o reglamentación que ha refrendado este Tribunal.
La opinión mayoritaria del Tribunal sostiene, además, que es
. . . improcedente colocar sobre la comisión el peso de la prueba en los casos en que se invaliden o se anulen papeletas por el fundamento en cuestión, puesto que ello podría requerir de la C.E.E. tener que descorrer el velo de secretividad que cubre el ejercicio del voto de aquellos electores cuyas iniciales puedan ser compatibles con las que aparezcan en las pape-letas. ¿Cómo saber si las iniciales J.P.R. estampadas en una papeleta corresponden a Juan Pérez Rodríguez o a José Pa-gán Rivera, o a cualquier otra persona con tales iniciales? Eso sólo lo conoce la persona que estampó las iniciales y aquella a quien podría ir dirigido el mensaje. De manera que, si se in-terpretara que el modo legal y constitucional de anular un voto por este fundamento es mediante la concesión de unas garantías procesales previas al elector cuyo voto fuera a anu-larse, tales como citación, oportunidad de ser oído, pruebas caligráficas, etc., tendrían que ser citados e interrogados todos los electores de ese colegio; no sólo aquellos cuyos nom-bres puedan responder a las iniciales contenidas en la pape-leta. Considérese que cualquier persona en el colegio pudo ha-ber hecho marcas o iniciales en su papeleta aun cuando su nombre no concuerde con las mismas. Ello acarrearía, obvia-mente, el peligro de la pérdida de la secretividad del voto de esos electores. Por lo complicado y prolongado de la pesquisa podría hacerse inoperante la protección a la secretividad que garantiza la ley. Opinión mayoritaria, págs. 28-29.
El razonamiento merece cierta reflexión. Primero, pre-sumiendo que ello implicara descorrer el velo de secretividad de aquellos electores —cuyas iniciales en la papeleta son compatibles a otras iniciales— ¿no sería igual en un procedi-miento judicial? Segundo, ¿puede seriamente —en términos de probabilidades matemáticas— concederse solidez a un ar-gumento fundado en la coincidencia de iguales iniciales? Tercero, ¿qué es más importante, el derecho al voto o que por *52razones de peso y necesidad —al igual que con las recusa-ciones— se levante el manto de la secretividad? Y, cuarto, ¿por qué sería necesario citar y contrainterrogar a todos los electores? Para contestar estas interrogantes, el retruécano no es permisible.
El esquema jurídico 'procedente —compatible con el de-bido proceso de ley— es sencillo, económico y administrati-vamente viable. A su amparo, la función de la Comisión Estatal de Elecciones sería: primero, constatar si cabe la posibilidad de que determinadas iniciales en una papeleta correspondan al nombre de algún elector que, según las listas oficiales o aquellas confeccionadas en los colegios a tenor con nuestro mandato en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, haya votado en el colegio. De resultar en la negativa, ausentes otras razones, el voto sería anulado. De ser en la afirmativa, al elector a quien pudiera correspon-der esas iniciales se le daría la oportunidad de explicar si él las insertó y por qué. De surgir que no las puso, la Comisión Estatal de Elecciones anularía la papeleta por entonces ha-berse también demostrado la intención de algún otro elector de identificarse ilegalmente. Nótese que, ante las situa-ciones expuestas, sí cabe concluir que las iniciales no fue-ron hechas inadvertidamente, por confusión o error pro-ducto de la ignorancia o de una instrucción errónea. De haber más de un elector con las mismas iniciales, se les citaría y dirimiría la cuestión.
Bajo este procedimiento no sería necesario citar y con-trainterrogar a todos los electores de un colegio. Tampoco levantar el manto de secretividad o señalarlos pública-mente de manera específica. Únicamente a aquellos cuyas iniciales pudiesen corresponder con las de sus nombres. El método de citación podría ser una convocatoria general a publicarse en los periódicos del país que expusiera —con referencia al precinto, unidad y colegio electoral— las ini-ciales involucradas y citara a comparecer a aquellos elec-*53tores interesados en defender su voto. Este método, o uno análogo, cumpliría en esencia con el debido proceso de ley.
La parte I de la opinión mayoritaria refleja lo arbitrario de la determinación mecanicista de la Comisión Estatal de Elecciones. Por un lado, se anulan radicalmente las pape-letas con iniciales del elector para lograr la secretividad del voto, pero curiosamente se aceptan como marcas válidas “las siglas de los partidos: P[.]P[.]D[.], P[.]N[.]P[.] y P[.]I[.]P[.]; las iniciales y los nombres de los candidatos a Gobernador, tales como: R[.]H[.]C[.], B[.]C[.]R[.], R[.]B[.]M[.], Rafael, Baltasar y Rubén ..Manual, pág. 8. Nos preguntamos: si el propósito es “prevenir el que se utilicen marcas o iniciales que puedan servir para identificar el voto de algún elector” —(énfasis en el original) opinión mayoritaria, pág. 24.— ¿no son las anteriores marcas —caracterizadas como válidas por la Comisión Estatal de Elecciones— instrumentos sufi-cientes para también, solapadamente, comunicar un mensaje preacordado?; ¿no conllevan esas marcas diferentes el efecto subrepticio de identificar o de distinguir esas papeletas de las otras? La distinción es más aparente que real.
V
El acuerdo o resolución de la Comisión Estatal de Elecciones de 17 de noviembre de 1988 quizo revivir el concepto de nulidad radical de una papeleta iniciada. Estamos, pues, realmente ante una enmienda al reglamento en lo concerniente al escrutinio general. La misma es ultra vires. Contraviene el mandato estatutario del Art. 1.005(l) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3013(l), preceptivo de que “cualquier enmienda durante el último mes antes de las elecciones o durante el día de las elecciones, y hasta que finalice el escrutinio, se hará por unanimidad de votos en la Comisión”. (Énfasis suplido.)
Aclarada la verdadera naturaleza de la resolución y de-terminación de la Comisión Estatal de Elecciones —en-*54mienda al reglamento adoptada durante el proceso de escrutinio— es ineludible concluir que no es válida por incumplir el requisito de unanimidad de votos establecido en el Art. 1.005(l) de la Ley Electoral de Puerto Rico, supra. La oposición del Comisionado Electoral del P.N.P., señor González, Jr., a la enmienda y determinación impedía su adopción.
Como dijimos en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, págs. 513-515:
Es evidente que el legislador meticulosamente quiso reser-var esta facultad al criterio compartido —pero exclusivo— de los partidos políticos y sus comisionados. ... A ellos remitió esa prerrogativa, en consonancia con sus inquietudes de que la “aprobación de reglas sin consenso entre los partidos y aquellos que representan cambios sustanciales en la prepara-ción y organización del proceso constituyen peligros muy se-rios”. (Énfasis suplido.)
Esa preocupación, la premisa de consenso partidista y el evitar un desequilibrio en el balance partidista nos dan la clave para comprender la variante adicional en cuanto al método de votación de una enmienda reglamentaria durante el último mes que precede a una elección y hasta que finalice el escrutinio: “se hará por unanimidad de votos en la Comisión”. Otra vez se excluye al Presidente de la C.E.E. de inter-venir en tal decisión. En cualesquiera de los supuestos tem-porales, la norma opera contra una regla absoluta y no rela-tiva, a distinción de la visualizada en el método de votación general en que el Presidente de la C.E.E. interviene según el Art. 1.006(e) de la Ley Electoral de Puerto Rico, [16 L.P.R.A. sec. 3014(e)]. De prevalecer la contención del Presidente de la C.E.E. [,] estaríamos concediendo al partido de la mayoría, P.P.D., el derecho potencial de ejercer dos (2) votos: uno de su Comisionado Electoral y otro a través de la persona de aquél, miembro afiliado a dicho partido por imperativo de la ley. Ello sería irreconciliable con la premisa cardinal de consenso partidista en esta área particularmente sensible según la in-tención del legislador.
En resumen, cuando se trata de enmiendas reglamentarias para las elecciones y escrutinio en los últimos cuatro (4) meses *55antes de las elecciones, la mecánica decisoria de la comisión sufre dos (2) alteraciones fundamentales: primero, se remite al consenso mayoritario o unánime absoluto de los comisionados y, segundo, se prescinde del Presidente de la C.E.E. en esa etapa o en la posterior. Huelga señalar que la sabiduría de este trámite no es materia de nuestra incumbencia. La mi-sión judicial de este Foro no es juzgar su acierto, sino exami-nar si el medio elegido es compatible con nuestra Constitución y con la Ley Electoral de Puerto Rico. McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944). (Énfasis suplido y en el original.)

VI

Una vez establecido que no existe ninguna disposición es-tatutaria o reglamentaria que tache una papeleta protestada como radicalmente nula, esto es “ab initio”, ¿qué efectos jurídicos tiene esa laguna en el caso de autos? Ciertamente, no existe fundamento legal en qué apoyar la tesis de la Comi-sión Estatal de Elecciones —que refrenda la mayoría de este Foro— de que estas papeletas fueron correctamente anu-ladas. El esquema vislumbrado por la Asamblea Legislativa simplemente fue que, una vez protestadas las papeletas, no se contaran durante el escrutinio original y se remitieran a la Comisión Estatal de Elecciones.(4) Este organismo las con-taría o rechazaría según la ley. Ausente un imperativo legal de nulidad, la gestión ulterior de la Comisión Estatal de Elecciones estaba sujeta forzosamente al ejercicio de su dis-creción, que no es —ni puede ser— absoluta o arbitraria, y al debido proceso de ley. Según apuntalado, ello reclamaba un minucioso examen visual de cada papeleta, explorar las circunstancias que prevalecieron al momento de la votación *56y detectar la intención del elector a la luz de lo resuelto por este Tribunal en casos anteriores. P.S.P. v. Com. Estatal de Elecciones, supra.
El tribunal de instancia entendió “que dichas disposi-ciones estatutarias y reglamentarias son en principio vá-lidas, como un mecanismo legítimo para garantizar la liber-tad del voto de cada elector individual. Si no se estableciera una regla prohibiendo que aun el propio elector ponga marcas en su papeleta que permitan identificar la persona que emitió el voto, sería demasiado fácil para personas ines-crupulosas el presionar indebidamente a votantes particu-lares para que identifiquen su papeleta y luego voten a favor de un candidato o partido en particular, bajo la amenaza de que una vez se abran las urnas y se haga el escrutinio de los votos se podrá verificar si aparece en la urna la papeleta así identificada por el elector, con el voto emitido conforme la presión que fue ejercida. No tenemos razón alguna para cuestionar el juicio legislativo de que para evitar que esto ocurra se debe establecer de antemano un mecanismo que remueva por completo el incentivo para dicho comporta-miento, asegurándole al que así actúa que su estratagema fracasará pues cualquier voto así identificado será anulado y no le servirá de nada al que ejerció dicha presión”. Sentencia, pág. 7.
Estos pronunciamientos son correctos. Nos adherimos a nuestras expresiones en P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 297-298 (1980), opinión concurrente y disidente del Juez Asociado Señor Negrón García, y en P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 755 (1976), en cuanto a la importancia de la secretividad del voto para ga-rantizar la independencia de juicio del elector.
Aun así, notamos que una regla o norma que sin un mí-nimo procesal propugne la nulidad radical de una papeleta —por sólo contener unas iniciales— conllevaría una inadmi-sible presunción de fraude electoral que se proyecta, simul-*57táneamente, sobre todos esos electores y los funcionarios de sus colegios. Aparece así la grotesca sombra del contubernio fraudulento —elector-funcionario y compraventa de votos— sin que se demuestre a primera vista una intención indubi-tada de macular el proceso electoral con prácticas reproba-bles. Después de todo, sólo los funcionarios electorales —en ocasión de clasificar y escrutar inicialmente los votos en los colegios— son los únicos autorizados a examinar las pape-letas y constatar la existencia de una marca o inicial figurada de antemano.
En estas circunstancias, el enfoque que la Comisión Estatal de Elecciones debió seguir era investigar si las iniciales o marcas reflejaban claramente la intención del elector de identificarse y de revelar su preferencia electoral, o si por el contrario fueron el producto de eventos fortuitos como ins-trucciones erróneas, mal interpretadas o confusas. ¿Cómo, si a solicitud del P.P.D. el Presidente de la Comisión Estatal de Elecciones diligentemente ordenó investigar —mediante pe-ritos en caligrafía— la procedencia y legitimidad de unas marcas en otras papeletas, no pudo hacerlo con las de autos? De esta realidad tomamos conocimiento judicial. ¿Por qué la diferencia en el trato? Únicamente brindando el mismo tra-tamiento se supera cualquier reparo constitucional fundado en la aplicabilidad de una regla arbitraria e inflexible, y un trato desigual. ¿A qué oportunidad se refiere la opinión ma-yoritaria? Adviértase que esa simple investigación con los inspectores de colegio concernidos de ninguna manera des-corría el velo de secretividad de todos los electores. Tampoco proveyó un trámite como el propuesto previamente, brin-dando así al elector la oportunidad de acudir a la Comisión Estatal de Elecciones a defender su voto. Por último, ¿cómo puede la opinión mayoritaria negar que la Comisión Estatal de Elecciones “no anuló las papeletas bajo el fundamento de *58fraude”? Opinión mayoritaria, pág. 29. Si ello es así, ¿no es-tamos realmente ante una norma automática y absoluta?
Nos intriga cómo la opinión mayoritaria impone a los electores el peso de la prueba ante los tribunales en un trá-mite de juicio de novo. Este concepto, según estatuido en el Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016a, implica que con anterioridad a acudirse en revi-sión al Tribunal Superior haya habido una vista administra-tiva previa. En el caso de autos, ¿cuándo se le dio esa oportu-nidad a los electores?
Si el propósito que anima la opinión mayoritaria es prote-ger al elector, ¿por qué la Comisión Estatal de Elecciones se negó a oírlos? Ese es requisito elemental del debido proceso de ley. No nos explicamos cómo puede prescindirse del mismo ante una regla de nulidad radical.
Es inquietante cómo la opinión mayoritaria llega a suge-rir que los electores deben tener el conocimiento de las con-secuencias de nulidad de poner sus iniciales. Se concluye que “el derecho al voto, no empece su gran preeminencia, no tiene credenciales de inimpugnabilidad”. Opinión mayoritaria, pág. 29. En apoyo se invoca el principio de que la “‘ignorancia de las leyes no excusa de su cumplimiento”’. Íd., pág. 30. La dificultad de este argumento es que, según hemos visto, en ningún momento la Comisión Estatal de Elecciones estableció claramente en su reglamento la sanción de nulidad radical. Le ha tomado varias páginas al Tribunal intentar sostenerlo con una inferencia indirecta en la Regla 71 del Reglamento de Elecciones de 1988. Al hacerlo, se ha igno-rado que la Comisión Estatal de Elecciones no realizó al res-pecto campaña pública alguna de orientación. Tampoco que advirtió de ello al elector en el impreso de la papeleta. Menos, que sus inspectores de colegio no adoptaron medidas —pudiendo hacerlo— para evitar que una papeleta teñida ab initio de nulidad fuera depositada en las urnas.
*59Causa mayor consternación los postulados en que se fun-damenta la mayoría del Tribunal para imputarle ese conocimiento. ¿Desde cuándo el derecho constitucional a ejercer el voto es renunciable por “ignorancia”? Insistimos en que ese tipo de análisis restrictivo atenta contra el espíritu del Art. VI, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 367, preceptivo de que “[njadie será privado del derecho al voto por no saber leer o escribir...”. Después de todo, las “renuncias a los derechos fundamentales no se presumen. F.S.E. v. Comisión Industrial, 105 D.P.R. 261 (1976). Estas deben ser ‘expresas y no presuntas, así como voluntarias y efectuadas con pleno conocimiento de causa’”. Pagan Hernández v. U.P.R., 107 D.P.R. 720, 738 (1978). No podemos olvidar que “la renuncia de derechos en general no se presume y es de estricta interpretación. No es lícito deducirla de expresiones de dudosa significación.” (Énfasis suplido y escolio omitido.) Quiñones Quiñones v. Quiñones Irizarry, 91 D.P.R. 225, 266 (1964).
En resumen, el Tribunal se aparta del precedente y téc-nica adjudicativa establecida en P.S.P. v. Com. Estatal de Elecciones, supra, pág. 429 (“pavazos”), en que resolvimos:
Ciertamente la facultad constitucional que hemos recono-cido en el pasado a la Asamblea Legislativa para regular y ordenar el procedimiento electoral dentro de los parámetros fijados en nuestra Ley Fundamental, comprende la forma, ma-nera y mecánica de cómo se deben dejar constancia, plasmar y señalar la intención y voluntad del elector. Ahora bien, nues-tra misión en casos de esta naturaleza es cumplir con el man-dato de ley, pero reconociendo que el legislador no puede anti-cipar nunca todas las posibilidades imaginables en el elenco de situaciones en que la dinámica y conducta humanas se desen-vuelven. En esas instancias, nuestra misión suprema es sal-var —por la preeminencia del derecho envuelto— aquellas situaciones en las cuales una interpretación literal y rigu-rosa plantearía graves interrogantes y objeciones de carácter constitucional. Así, cuando el texto legal habla y se configura *60en términos absolutos, requiere que hagamos un esfuerzo por evitar el choque constitucional, si bien validándolo, pero atemperándolo si posible, y se logra satisfactoriamente la ar-monía entre el interés gubernamental envuelto y el valor pri-mario del sufragio. (Énfasis suplido y en el original.)
Por estas razones rechazamos la tesis de la opinión mayo-ritaria de que “[a]cceder a planteamientos de derecho a la renuncia de dicha prerrogativa por el elector o a argumentos que propugnan la impotencia de la comisión para anular pa-peletas marcadas o iniciadas, significaría abrir la puerta a una época de oscurantismo electoral que debe quedar confinada en el pasado, aunque recordada por los libros de historia para que jamás se repita”. (Énfasis suplido.) Opinión mayoritaria, págs. 21-22.
VII
Un “tribunal puede tomar conocimento judicial de hechos para suplementar las alegaciones siempre que sea propio dicho conocimiento según la Ley de Evidencia”. Véanse: J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña, Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II; P.S.P. v. Com. Estatal de Elecciones, supra, pág. 423. No podríamos concebir mejor manera de revivir el oscurantismo electoral que la imitación del mundo de enclaustramiento de una abadía medieval. Así, como los monjes que recrea Umberto Eco en su magnífica novela El Nombre de la Rosa, nos con-tentaríamos con seguir obedientemente el dirigismo im-puesto por el supremo abad y dedicaríamos largas y monó-tonas horas a los ritos improductivos de la “santa empresa”. Mientras tanto, fuera de los muros sombríos, el mundo se derrumba y mucha gente impacientemente clama por JUS-TICIA. Ante ese reclamo, aceptamos gustosamente el papel de inquisidor, entendido en su moderna acepción, a saber, “[e]l que hace indagación de algo para comprobar su realidad *61y sus eircunstancias”.(5) Y, como Guillermo de Baskerville, sin necesidad de utilizar instrumentos de tortura, ponemos al descubierto las herejías electorales. Al cabo de más de dos (2) décadas de servicios ininterrumpidos en la Judicatura, es imposible someternos al rigor disciplinario de los monjes cartujos.
Contrario al prisma mayoritario, es materia susceptible de conocimiento judicial que en estas elecciones —en un nú-mero no determinado de colegios de votación— los funciona-rios instruyeron a los electores sobre la forma de doblar las papeletas antes de depositarlas en las urnas. Básicamente, las referidas instrucciones fueron a los efectos de que los votantes, al doblar las papeletas, se aseguraran de que las iniciales quedaran en la parte exterior de las mismas. Ello se debió a que ni en el reglamento, como tampoco en el Manual, se incluyó una instrucción específica sobre este particular. Tampoco se consignaron en las papeletas de votación tales instrucciones. Menos, se hicieron advertencias a los elec-tores de que no escribieran nombres o iniciales en las pape-letas bajo pena de nulidad.
Obviamente, la instrucción no fue uniforme. Al brindarse un lenguaje distinto correspondiente a cientos de inspec-tores de colegios, ad hoc, el potencial de desinformación y confusión se incrementó. Es razonable concluir que en un universo tan amplio de electores —de diversa extracción social y cultural, en ciertos casos con limitaciones físicas y mentales, y algunos nerviosos— un número indeterminado las interpretara mal y creyera que debía iniciar las papeletas antes de depositarlas en las urnas. “[H]emos de recordar la admonición constitucional de que ‘[njadie será privado del derecho al voto por no saber leer o escribir ....’, Art. VI, Sec. 4. En su correcta dimensión este postulado puede con-*62llevar, en sus variadas manifestaciones, una prohibición a qué se anule el voto porque el elector no siga instrucciones que sólo afectan de manera mínima el interés legislativo que persigue reconocer la verdadera voluntad del elector.” (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, supra, pág. 433.
Es necesario resaltar que la Regla 36(a) del Reglamento de Elecciones de 1988 contiene las únicas instrucciones que debían ofrecer los inspectores de colegio. Así lo admite en su comparecencia el Presidente de la Comisión Estatal de Elecciones. En lo pertinente, dispone que:
a) Los Inspectores Propietarios del Partido Popular Demo-crático y del Partido Nuevo Progresista harán entrega de las dos papeletas de votación. El primero entregará la papeleta estatal y el segundo la municipal y le leerán las siguientes instrucciones:
“Le estamos entregando dos (2) papeletas. En la papeleta blanca aparecen los candidatos a los cargos de Gobernador, Comisionado Residente y Legisladores. En la papeleta amari-lla aparecen los candidatos a Alcalde y Asambleísta] Municipal.”
La lectura de estas instrucciones serán alternadas entre estos dos (2) funcionarios.
Además, se cerciorarán que los electores depositen sus pa-peletas en la urna correspondiente. Regla 36(a) del Reglamento de Elecciones de 1988, pág. 33.
Sin embargo, por su parte, la Regla 41B(6) del mismo reglamento, pág. 41, dispone que:
Una vez haya votado, pero antes de salir de la caseta de votación, el elector doblará las papeletas electorales con va-rios dobleces de manera que ninguna parte del frente de ellas quede expuesta a la vista, asegurándose que las iniciales de los inspectores del colegio al dorso de éstas queden visibles. Inmediatamente después de terminar con esta operación, sal-drá de la caseta y en presencia de los inspectores del colegio procederá a mostrar las iniciales al dorso de las papeletas y depositará la papeleta estatal y la municipal en las urnas debi-damente identificadas a estos fines. (Énfasis suplido.)
*63Como puede apreciarse del texto, la regla antes citada contiene afirmativamente una directriz específica para los electores referente al momento, sitio y forma de doblar la papeleta. Sin embargo, aun cuando no fue concebida como instrucción, nos resulta difícil —por no decir incomprensi-ble— entender la posición del Presidente de la Comisión Es-tatal de Elecciones cuando nos dice que es “inmaterial el he-cho de la forma en que se doble la papeleta para depositarla en la urna”. Alegato del correcurrido, pág. 12. ¿En qué que-damos? ¿No imponía la Regla 41B(6) del Reglamento de Elecciones de 1988 una mecánica específica con miras a ex-poner y dejar visibles las iniciales de los inspectores del cole-gio?
Hemos visto que, inexplicablemente, el reglamento no proveyó disposición o instrucción alguna para que este men-saje fuera trasmitido verbalmente por los funcionarios de co-legio. Sin embargo, lógicamente alguien tenía que brin-darla. “Es elemental el axioma de que la ley no puede exigir cosas inútiles ni absurdas.” P.S.P. v. Com. Estatal de Elecciones, supra, pág. 444. No cabe afirmar que los miles de electores que acudieron a votar conocían ese detalle regla-mentario. Por ello, repetimos, muchos funcionarios electo-rales, sua sponte, optaron por instruirlos al respecto, en particular aquellos que ejercían su derecho por primera vez o inquirieron. La omisión de una instrucción en las papeletas, la ausencia de una campaña educativa y orientadora sobre este particular y una instrucción general en los colegios ro-bustece la razonabilidad de la conclusión de que muchos elec-tores desconocían la manera apropiada de doblar la papeleta.
No podemos, pues, convenir con la premisa del Presi-dente de la Comisión Estatal de Elecciones de “asumir . . . que los funcionarios cumplieron cabalmente con su obliga-ción legal y reglamentaria, y que no se dieron instrucciones adicionales ni distintas a las requeridas sobre dicho tema por el citado Reglamento”. Alegato del correcurrido, *64pág. 12. ¿Cómo sostener que no se brindaron tales instruc-ciones y, simultáneamente, lograr que los electores, dentro de las casetas, doblaran las papeletas con varios dobleces “asegurándose que las iniciales de los inspectores de colegio al dorso de éstas qued[aran] visibles”?
Lo razonable es todo lo contrario. “‘Los Jueces no viven en un vacío. Sabemos lo que el resto de la comunidad sabe.’ ” Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). A fin de cuentas, ‘nuestro papel, aunque limitado, no se desarrolla en un vacío. Cuando los hechos son suficientemente abruma-dores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la juris-prudencia consiste en desconocer metódicamente lo que todo el mundo sabe’. (Énfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507-508 (1943).” Noriega v. Gobernador, 122 D.P.R. 650, 696 (1988), opinión de conformidad del Juez Asociado Señor Negrón García.
A su vez, la obligación del elector de “mostrar las iniciales al dorso de las papeletas” —(énfasis suplido) Regla 41B(6) del Reglamento de Elecciones de 1988, pág. 41— a los inspectores del colegio necesariamente imponía a éstos el de-ber recíproco de evitar que las papeletas que contenían otras iniciales —potencialmente protestables— fueran así deposi-tadas en las urnas. Ese era el momento para llamar la aten-ción al elector de las consecuencias de tales iniciales. Cabe señalar que la ley y el reglamento visualizan que los inspec-tores de colegio supervisen y velen por que los procedi-mientos se conduzcan apropiadamente. Regla 36(a) del Reglamento de Elecciones de 1988. Además, se prevee la posi-bilidad de que un elector dañe, “por accidente o equivoca-ción”, cualesquiera de las papeletas y se le reconoce el dere-cho entonces a sustituirla. Art. 5.029 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3232. La ausencia de adverten-cia escrita, unida a la omisión de los funcionarios electorales, *65descartan toda posibilidad de —a priori o a posteriori— im-ponerle a los electores una presunción de fraude y la penali-dad de nulidad radical del voto. Al decir de la opinión mayo-ritaria, “[n]o se puede presumir lo que la simple vista niega”. Opinión mayoritaria, pág. 28. “Corresponde a los orga-nismos del Estado hacer lo más viable posible el ejercicio del sufragio, fundamento esencial de la democracia, y no puede ni debe éste rehuir esa responsabilidad mediante el traslado de parte de la misma al elector.” P.N.P. y P.I.P. v. Rodríguez Estrada, supra, pág. 504.
No puede desligarse la Comisión Estatal de Elecciones —como pretende su Presidente— de los “errores que hubie-sen podido cometer” los inspectores de colegios al brindar las instrucciones. Menos, de las consecuencias de permitir, a ciencia y paciencia, que se depositaran en las urnas pape-letas que visiblemente contenían iniciales adicionales. En P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 240 esc. 31, desaprobamos semejante contención al declarar terminante-mente que “recae sobre la Comisión la ineludible obligación de suplirles el material de trabajo, brindarles orientación, facilitarles manuales de instrucción y mantener una estre-cha supervisión del trabajo que realizan. En fin, que en lu-gar de que la Comisión opere bajo la teoría de ‘manos afueras’, debe ejercer un grado sumo de atención hacia la participación que la ley le tiene reservada a dichos funcio-narios y absorber con mayor desvelo la responsabilidad que sus actos no fraudulentos ni delictivos acarrean”. (Énfasis suplido.)
VIII
De los documentos unidos a los autos originales del ilus-trado foro de instancia, sin esfuerzo, podemos arribar a nuestras propias determinaciones. P.P.D. v. Admor. Gen. de Elecciones, supra. Nos referimos a las papeletas incorporadas allí por el P.N.P. a su recurso, a saber, los Apéndices *661-10. La legitimidad de estas papeletas no fueron impugnadas por los opositores y forman parte de las alegaciones y autos originales. Un cuidadoso estudio de las mismas refleja que: (1) salvo una, todas las iniciales están al dorso de las papeletas de forma tal que, razonablemente, al doblarse, las iniciales quedan visibles; (2) en cuatro (4) de las papeletas (Apéndices 1, 2, 5 y 7), las iniciales están en la parte superior, en la esquina de la papeleta, junto a las iniciales de los funcionarios del colegio; (3) en los Apéndices 4 y 6 las iniciales están también en las esquinas, pero en la parte inferior de las papeletas, y (4) cinco (5) de las papeletas (Apéndices 2, 4, 5, 6 y 7) corresponden a una misma unidad electoral.
Con vista a ese examen visual, y al trámite pautado en la Regla 41B(6) del Reglamento de Elecciones de 1988, se imponen varias observaciones. Primero, por estar visibles las iniciales puestas por el elector, es inevitable concluir que — excepto una— no medió intención alguna de ocultarlas a los inspectores de los colegios. Segundo, de hecho, de haberse seguido el trámite dispuesto en la aludida Regla 41B(6) del Reglamento de Elecciones de 1988, pág. 41, estos electores las doblaron “asegurándose que las iniciales . . . qued[aran] visibles ... [y] mostrar[an] las iniciales al dorso de las papeletas” a los inspectores del colegio. Tercero, de haber estado atentos los inspectores, debieron percatarse de esas iniciales adicionales y no permitir que dichas papeletas fueran así depositadas en las urnas. Y, más importante aún, excepto por estas iniciales (y la de la letra “K” al frente) ninguna otra de las papeletas contiene marca u otro defecto al frente o al dorso que la anule.
Repetimos, una papeleta protestada no es sinónimo de una papeleta nula. Aunque existe la posibilidad de que final-mente pueda declararse inválida, esa determinación está su-peditada al examen, caso por caso, de la Comisión Estatal de Elecciones, con audiencia del elector, y únicamente al demos-trarse una intención de fraude. Por ende; dicho organismo no *67podía disponer de este asunto de la forma sumaria en que procedió. Repetimos, su facultad estaba condicionada a investigar qué ocurrió. Debió citar a los funcionarios de colegio correspondientes según lo dispone la Regla 83 del Reglamento de Elecciones de 1988,(6) y aclarar la situación antes de optar por implantar una regla automática y tan drástica como la anulación de los votos.

IX

El mandato constitucional consagrado en el Art. II, Sec. 2 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomol, de garantizar el sufragio universal, igual, directo y la protec-ción contra toda coacción en su ejercicio, conlleva para este Tribunal una “obligación [de] hacerlo observar y respetar. No se observaría ni respetaría si permitiésemos que el voto emitido pudiera ser anulado o que su valor pudiera ser mer-mado por cualquier ataque. La legalidad se presume; la des-viación del cumplimiento de la ley tiene que ser probada. Respecto al ejercicio del derecho al voto no podemos exigir menos. Goza de la presunción de legalidad y validez, y quien lo impugne tiene la carga de la prueba para destruir dicha presunción”. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 221.
Reconocemos que el Estado tiene un interés legítimo en la secretividad del voto cuyo objetivo principal es evitar el engaño y garantizar que la voluntad del pueblo se exprese libremente en las urnas, protegiendo así al elector de las co-acciones y represalias que pondrían en peligro su integridad y la consiguiente sinceridad del sufragio. Sin embargo, por la naturaleza fundamental del derecho involucrado, no toda *68irregularidad en el proceso electoral puede dar lugar a la aplicación automática de una regla confiscatoria del voto. P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 241.
Al interpretar nuestra ley electoral, hemos de balancear el interés de evitar el fraude sin macular innecesariamente el derecho al voto. Nuestra misión judicial es conceder el sufra-gio (enfranchise), no anularlo (disenfranchise). Bajo un ri-guroso escrutinio judicial no debemos invalidar un voto, a menos que esté claramente establecido que la persona no era elector capacitado o tuvo la intención de violentar la ley co-metiendo fraude. (7)
A tono con esta visión, no procede anular automática-mente una papeleta protestada por sólo tener al dorso ini-ciales distintas a las de los funcionarios de colegio. Es me-nester demostrar que el elector hizo la marca intencional-mente y con el único propósito fraudulento de identificarse. Si las iniciales fueron puestas al dorso de la papeleta por motivo de una instrucción confusa o por error —y no con la intención dolosa de hacer su papeleta identificable— debe sostenerse la validez del voto y no su anulación.
La actuación de la Comisión Estatal de Elecciones de 17 de noviembre, que anula las papeletas donde aparecían al dorso iniciales distintas a las de los funcionarios de colegio, rebasó el propio texto de la ley y del reglamento. Repetimos, no hay disposición alguna que exija esa interpretación me-cánica. La interpretación de nulidad radical es forzada, que ha tenido —al existir otras rutas decisorias menos costosas y traumáticas— el efecto impermisible de invalidar, injustifi-cadamente, el ejercicio de la franquicia electoral. P.P.D. v. Admor. Gen. de Elecciones, supra.
*69La Comisión Estatal de Elecciones y este Tribunal Supremo han impuesto una regla confiscatoria del voto que parte de la premisa equivocada de que toda inicial al dorso de una papeleta —además de las de los funcionarios de cole-gio— fue escrita con intención de infringir la ley. No toma en consideración el hecho de que la inclusión de tales iniciales al dorso de la papeleta por algunos electores pudo muy bien deberse a una interpretación errónea de una instrucción con-fusa. De lo contrario, ¿cómo explicar que esas iniciales fue-ron puestas precisamente al lado de las correspondientes a los inspectores de colegio? ¿No es a esos inspectores a quienes el elector tenía que mostrarlas antes de depositar las papeletas en las urnas? La incógnita debe despejarse, prime-ramente, ante la propia Comisión Estatal de Elecciones y no ante los tribunales.
La decisión de la Comisión Estatal de Elecciones se aparta de la norma expuesta en P.S.P. v. Com. Estatal de Elecciones, supra. Allí nos pronunciamos contra la anulación de un voto porque un elector —por nerviosismo, confusión o limitada capacidad intelectual— interprete mal una instrucción y cometa un error “que sólo afect[a] de manera mínima el interés legislativo que persigue reconocer la verdadera voluntad del elector”. Íd., pág. 433.
Igualmente reconocimos la supremacía de la clara intención del elector al marcar su papeleta de votación sobre cualquier interpretación literalista del estatuto que pudiera frustrar el valor de un voto emitido. También señalamos que “el legislador no puede anticipar nunca todas las posibili-dades imaginables en el elenco de situaciones en que la diná-mica y conducta humanas se desenvuelven. En esas instan-cias, nuestra misión suprema es salvar —por la preeminen-cia del derecho envuelto— aquellas situaciones en las cuales una interpretación literal y rigurosa plantearía graves inte-rrogantes y objeciones de carácter constitucional”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 429.
*70X
Por último, tomamos también conocimiento judicial de que el pasado 7 de diciembre de 1988 la Comisión Estatal de Elecciones certificó oficialmente al Ledo. Héctor Luis Acevedo, candidato del P.P.D., como Alcalde de San Juan. Prevaleció sobre su más cercano oponente, el Sr. José Granados Navedo (P.N.P.), por una mínima ventaja de veintinueve (29) votos.
Esa estrechez matemática le impedía a la Comisión Esta-tal de Elecciones despachar sumariamente los plantea-mientos del P.N.P.; menos, expedir apresuradamente una certificación. Esa certificación oficial excluyó los votos objeto del presente recurso. También una cantidad indeterminada de otros votos no adjudicados emitidos al amparo de nuestro mandato en P.N.P. y P.I.P. v. Rodríguez Estrada, supra. Esta última situación sirvió de fundamento a otros procedimientos en el tribunal de instancia.
Reconocemos parcialmente la razonabilidad del argumento del P.P.D., que acceder a la petición del P.N.P. equivaldría a obligar un nuevo recuento. Pero es menester seña-lar que sería uno limitado. Como remedio, no es la primera vez que este Tribunal lo ordena. Ya lo hicimos en P.P.D. v. Barreto Pérez, supra, pág. 385. En toda elección, en particular una cerrada, es crucial que no quede duda de la legiti-midad del vencedor. Aquí no se logra anulando votos. Menos, con la interpretación avalada por la mayoría del Tribunal. “Lo vital es que triunfe el pueblo entero de Puerto Rico; que no se reduzca la calidad de su democracia ni se mancille la limpieza de sus procesos electorales; que se res-peten escrupulosamente nuestra Constitución y nuestras leyes”. Íd., pág. 387.
Los tiempos han cambiado. La nueva realidad socio-polí-tica del país exige trámites más confiables y seguros. Reglas y procedimientos que antes no se cuestionaban son al pre-sente motivo de serias controversias. El fenómeno puede ser *71atribuido a que, en el pasado cercano, un solo partido domi-naba la escena política del país. Hoy, por el contrario, las fluctuaciones en los cambios de mando, el surgimiento de partidos vigorosos y el fortalecimiento de otros —combinado con el creciente auge de la desafiliación y el voto indepen-diente— han propiciado situaciones impredecibles e insospe-chadas. Actualmente, cada cláusula estatutaria, cada dispo-sición reglamentaria, por insignificantes que parezcan, pue-den convertirse en el agente decisivo de una contienda polí-tica. Nos preocupa la recurrencia de controversias electo-rales similares.
Independientemente del desenlace final, de seguro se im-pone en el mañana una amplia y efectiva campaña educativa —previa a los eventos comiciales— sobre todos estos ex-tremos. El Estado debe minimizar el afloramiento de este tipo de debate judicial, a la par que garantizar a cada elector una mayor seguridad en el ejercicio de su derecho al voto.
Recapitulando, erró el tribunal de instancia. En el caso de autos sólo hacemos cumplida justicia al revocar a dicho foro y a la Comisión Estatal de Elecciones, y al ordenar a ésta —salvo determinación fundada en prueba demostrativa de fraude— que adjudique como válidas y cuente las pape-letas que contienen iniciales al dorso. Obviamente, “[Cual-quier certificación de candidatos o procedimiento que se des-víe de lo allí ordenado[, en P.N.P. y P.I.P. v. Rodríguez Estrada, supra,] carecerá de toda eficacia y será nulo a todo efecto legal”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 541.
Hoy el Tribunal ha adoptado una interpretación confiscatoria. La misma —favorable al P.P.D.— es contraria a toda la progenie de casos electorales del pasado, y más recientes, en abono del sufragio electoral. Mundo Ríos v. Gobernador, 121 D.P.R. 477 (1988); Claudio v. Gobernador, 121 D.P.R. 744 (1988); Rivera v. Gobernador, supra.
*72Injustamente se ha devaluado el valor del precedente judicial (stare decisis). Como dijimos en P.I.P. v. C.E.E., 120 D.P.R. 580, 638-639 (1988), la “cuestión no tiene relevancia. Salvo uno, no queda ninguno de los miembros integrantes del Tribunal Supremo de aquella época. Sólo el valor intrínseco de los fundamentos de las ponencias mayoritarias, concu-rrentes y disidentes. La cuestión de precedente es, por lo tanto, inconsecuente. Lamentablemente nuestra prédica ha sido en el desierto. Con libertad para otro curso decisorio, la mayoría ha optado por sostener . . . un . . . enfoque . . . res-trictivo e incompleto. Como camino decisorio intelectual, no logra superar el sentido de justicia ni da plena vigencia el derecho vivo apuntalado en un verdadero principio de igual-dad política. La verdad jurídica nunca puede atentar contra la verdad humana. Después de todo, la verdad es como el agua, o es pura o no lo es”. (Énfasis suplido y en el original.)
Es un eufemismo proclamar que la interpretación y deci-sión mayoritaria promueve el derecho al voto. Opinión mayo-ritaria, pág. 30. Se han anulado y confiscado votos sin brin-darle a los electores un mínimo de debido proceso de ley. Ha prevalecido la forma sobre la sustancia; lo injusto sobre lo justo.
—O—
RESOLUCIÓN
San Juan, Puerto Rico a 13 de enero de 1989.
En cuanto a la Moción Informativa, Aclaratoria y de Re-consideración Parcial, el Tribunal se da por enterado y pro-vee no ha lugar a la reconsideración parcial.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto *73disidente, al cual se une él Juez Asociado Señor Rebollo Ló-pez. El Juez Asociado Señor Ortiz no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—

 Expresamente nos referimos a su obra Cien Años de Soledad, 16ta ed., Buenos Aires, Ed. Sudamericana, 1970, expositiva de las circunstancias habidas en el proceso de votación y eonteo de unas papeletas colores rojo y azul en una elección local.
Si descodifieamos y apreciamos adecuadamente el metalenguaje de esta no-vela, de seguro concluiremos que el autor jamás pretendió, a título de “universali-dad”, que Macondo se convirtiera en el paradigma a imitar.


 Expresión original de Carlos Raúl Sanz, Sobre el Derecho y el Proceso, 1983-B Rev. Jur. Arg. La Ley 873, 884 (1983).


 En su sentencia desestimatoria, el tribunal de origen hizo claro que no expresaba opinión de clase alguna en cuanto al derecho que pudiese tener cual-*44quier candidato a elección de impugnar la certificación de cualquier otro candidato, según el trámite establecido en el Art. 6.014 de la Ley Electoral de Puerto Rico vigente, 16 L.P.R.A. sec. 3274.


 Hace ocho (8) años, en P.P.D. v. Admor. Gen. de Elecciones (0-81-27) —en su solicitud de revisión, pág. 22— el P.P.D. argumentaba que “[u]na pape-leta protestada no es una papeleta nula.... La única consecuencia de que una papeleta sea clasificada como protestada es que no se contará en el colegio de votación”.


 Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 776.


 Dispone que:
“La Comisión se reserva el derecho de convocar los funcionarios electorales que crea necesarios para aclarar cualquier situación que estime menester.” Regla 83 del Reglamento Oficial de las Elecciones Generales de 1988, pág. 91.


 In re Contest of 1979 General Election, Etc., 414 A.2d 310 (Pa. 1980); In re Recount of Ballots Cast in General Election, 325 A.2d 303 (Pa. 1974); In re Luzerne County Return Board, 290 A.2d 108 (Pa. 1972); In re Primary Election of 1971, 281 A.2d 642 (Pa. 1971).